9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the 112a arguments, the arguments are not persuasive. For example applicants point to [0026]-[0028], [0032]-[0033], and [0038]-[0039] (Examiner notes [0038]-[0039] recite essentially the same disclosure as [0026]-[0028]). As recited in the rejection including a large example quoted in the rejection of [0026] the specification discloses functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. Similarly the other recited portions,  [0027]-[0028], [0032]-[0033], and [0038]-[0039], also discuss functional results but it “is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)"” per MPEP 2161.01. For those reasons the claims arguments are not persuasive. 
With regards to the previous 112b’s they are withdrawn due to the amendments. 
Applicant's arguments filed 9/27/21 have been fully considered but they are not persuasive. Applicants argument with regards to the prior art rejection appears to argue a difference between performing the steps with an “able-bodied” person instead of someone who is not “able-bodied”, for example through their statements “because Moffitt only describes neuromodulation . . . to treat different disorders . . . Moffitt is silent with respect to generating stimulation patterns on neural and external signals [received from an able-bodied human]” (citations were removed). Applicant’s Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, based on the specification and the previous claim applying the same process to someone who is or isn’t “able bodied” is the same process thus there is not any distinguishing elements between the two.
With regards to “able-bodied” in the context of Mof, Mof refers to applying to stimulation for treating various disorders, including for example depression/anorexia/addiction, having these does not mean they are not “able bodied”. While some of the examples provided of disorders may define someone as not able bodied the teaching of Mof is not so limited. 
The remainder of the argument is directed to Mof not augmenting a task or behavior is not persuasive as augmenting a task or behavior is the achieved outcome of performing such stimulations as recited Mof ([0080], [0088]-[0089]).
The rejection to claim 4 has been updated rendering the argument moot. 
The other dependent claims rely on the arguments presented for claim 1 which are discussed above and are therefore not persuasive for the same reasons as discussed above. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a neural model” and “adjusted neural model”, the specification discusses a model in [0026] and that it may be a 
The neural model can include one or more algorithms for mapping inputs (e.g., the neural signals n1-nn) to outputs (e.g., the stimulation pattern). For example, the neural model can be a computational learning algorithm or machine learning method for function approximation, such as a parametric or nonparametric regression method, or a network of biologically-inspired units (e.g., a neural network). Suitable parametric and nonparametric regression methods further include, but are not limited to: generalized linear models (GLMs), logistic and polynomial regression, Gaussian process regression, and other Bayesian methods . . .”.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 1 recites “able-bodied” however it is unclear what the metes and bounds of this are. Is it someone who is capable of movement, capable of living alone, being able to lift a certain amount weight or some other interpretation? As the meaning of the metes and bounds of the element are unclear the claim is not clearly defined and thus indefinite. This issue is not fixed in the claims depending from claim 1 and are they are therefore also rejected. 

Claim 1 recites “adapting syngergistically with and promoting neuroplasticity in the brain or another region of the nervous system of the subject to jointly augment the task behavior.” However, what this entails is not clear, what needs to be present to show this element or what needs to be present for someone to be infringing. It is unclear how this step is associated with the recited “receiving”, “generating”, “outputting”, “receiving”, “adjusting” steps performed. It is not an additional element of the process to be performed like “receiving”, “generating”, “outputting”, “receiving”, “adjusting” steps  it appears that the “adapting” element quoted above is the desired outcome of these steps thus the steps would in combination show the “adapting” outcome. Additionally, what is “adapting synergistically with” associated with, there appears to be something missing. This issue is not fixed in the claims depending from claim 1 and are they are therefore also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9, 11, 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moffitt (Michael Moffitt et al., US 20170056642) hereinafter Mof or, in the alternative, under 35 U.S.C. 103 as obvious over Mof in view of Nudo (Randolph Nudo et al., US 20130090706) hereinafter Nudo.
Regarding claim 1, an interpretation of Mof discloses method for augmenting neural function and inducing new neural connections in a nervous system of an able bodied human subject ([0080], [0089], [0099]; see also discussion in arguments section), the method comprising: 
receiving (a) multiple neural signals from the nervous system of the subject via a first sensor implanted in and/or worn externally proximate to a region of interest of the nervous system of the subject (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8) (b) multiple external signals via a second sensor or information source that is external to the nervous system of the subject (702 Fig. 7, [0069]-[0070], [0082], [0091], [0096] see also Fig. 8), and (c) both neural and external signals associated with a task or behavior to be augmented ([0062], [0065] including “Feedback may be metrics reflecting perceived pain, effectiveness of therapies, or other aspects of patient comfort or condition.”, [0082], [0084], [0090], [0096] see also [0069]-[0070], [0090]); 
generating a stimulation pattern based on (a) the neural signals from the nervous system of the subject, the external signals (704 Fig. 7 and [0083]-[0085] 0095]-[0096] see also [0062], [0065], [0069]-[0070], [0082], [0090]-[0091], Fig. 8), the neural and external signals associated with the task or 
outputting the stimulation pattern to a stimulation region of the nervous system to produce a measureable output from the subject (706 Fig. 7 and [0087], [0093], [0096] see also Fig. 8), wherein the stimulation region is a region of the brain of the subject ([0059] including “a selection of electrodes through which each of the electrical pulses is delivered”, [0088]-[0089], [0099] including “Deep brain stimulation of the thalamus, STN (subthalamic nucleus), or GPi (Globus pallidus) is often used to improve these symptoms.”, see also [0080], [0102]) that is implicated in the neural function to be augmented (706 Fig. 7 and [0087], [0093], [0095]-[0096] see also [0059], [0062], [0065], [0069]-[0070], [0082], [0088]-[0091], Fig. 8); 
receiving an error signal based on the measureable output (700/702 Fig. 7 see also [0058], [0062], [0082], [0085], [0093], [0095]-[0096] and Fig. 8); 
adjusting at least one parameter of the neural model based on the error signal, to generate and adjusted neural model ([0085] including “The objective function may then be customized to fit the needs of individual patients by adjusting the objective function component weights”, [0093], [0095]-[0096] see also [0004]-[0005], [0084]-[0086], [0099], [0106] and Fig. 8); and 
adapting syngergistically with and promoting neuroplasticity in the brain or another region of the nervous system of the subject to jointly augment the task behavior ([0080] applying stimulation for “initiating an action potential, inhibiting or blocking the propagation of action potentials, affecting changes in neurotransmitter/neuromodulator release or uptake, and inducing changes in neuro-plasticity or neurogenesis of tissue.”, [0095], [0099]-[0100],  Fig. 7 see also [0062], [0065], [0082]-[0085], [0091], [0095]-[0096]). 


However, in the same field of endeavor (medical devices), Nudo teaches applying stimulation to brain regions of able bodied subjects for neural connections based on sensed regions to augment behavior/task ([0006] including “The devices and methods of the present disclosure may also be useful to provide activity-dependent neural stimulation to induce neuronal plasticity for functional reorganization in an intact nervous system”, [0045] including “the methods of the present disclosure also provide a neural communication bridge in cortex or subcortical structures to improve function or behavioral performance in otherwise healthy brains”, [0046]-[0047], [0050] see also [0004]-[0007], [0009]); adapting syngergistically with and promoting neuroplasticity in the brain or another region of the nervous system of the subject to jointly augment the task behavior ([0006]-[0007], [0045]-[0047], [0050] see also [0004]-[0007], [0009]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the elements disclosed by Nudo as they provide a bridge between neural sites in order to improve neurological function ([0004]). Furthermore the combination of the elements of Mof with those of Nudo is merely combining prior art elements according to known methods to yield predictable results, ie using stimulation and sensing at different locations in order to restore or improve neurological function.

Regarding claim 9, an interpretation of Mof further disclsoes wherein the neural model is at least one of an artificial neural network model, a generalized linear model, a logistic regression, a polynomial regression, a Gaussian process regression, or other machine learning method for function 

 Regarding claim 11, an interpretation of Mof further discloses wherein the neural signals are first neural signals, wherein the external signals are first external signals, wherein the stimulation pattern is a first stimulation pattern, wherein the measurable output is a first measurable output, wherein the error signal is a first error signal, and wherein the adjusted neural model is a first adjusted neural model (see the rejection of claim 1, Examiner notes that Mof recites it as being closed loop (ie repeated/iterable etc) see [0072] including “This closed-loop mechanism provides an advantage of reducing the search domain during repeated iterations of the machine learning or optimization algorithm.” and [0082] including “the feedback from a previous stimulation may be used to initialize the system (block 700).”), and wherein the method further comprises: 
receiving (a) multiple second neural signals from the nervous system of the subject via the first sensor (702 Fig. 7 see also [0069]-[0070], [0082], [0091], [0096] and Fig. 8)  and/or (b) multiple second external signals via the second sensor or information source (702 Fig. 7 see also [0069]-[0070], [0082], [0091], [0096] and Fig. 8); 
generating a second stimulation pattern based on (a) the second neural signals and/or second external signals and (b) the first adjusted neural model (704 Fig. 7 and [0083]-[0085] see also Fig. 8); 
outputting the second stimulation pattern to the stimulation region of the nervous system to produce a second measureable output (706 Fig. 7 and [0087] see also Fig. 8); 

adjusting at least one parameter of the first adjusted neural model based on the second error signal ([0085] including “The objective function may then be customized to fit the needs of individual patients by adjusting the objective function component weights” see also [0004]-[0005], [0084]-[0086], [0099], [0106] and Fig. 8) to generate a second adjusted neural model ([0062], [0082], [0084]-[0086] and Fig. 7 see also [0058], [0106] and Fig. 8).

 Regarding claim 22, an interpretation of Mof further discloses wherein the neural signals include at least a first neural signal recorded at a first location in the brain and a second neural signal recorded simultaneously at the same or a second location in the nervous system ([0070] including “EEG activity (e.g., Theta activity in the somatosensory cortex and alpha and gamma activity in the prefrontal cortex have been shown to correlate with pain” see also [0069] and Fig. 7; The EEG is capturing data from two signals in the same portion of the brain and/or from two different signals in two different portions of the brain).

Claim Rejections - 35 USC § 103
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mof in view of Nudo.
Regarding claim 4, an interpretation of Mof further discloses wherein the neural signals include at least a first neural signal recorded at a first location in the brain and a second neural signal recorded simultaneously at a second location in the nervous system different from the first location ([0070] including “EEG activity (e.g., Theta activity in the somatosensory cortex and alpha and gamma activity in the prefrontal cortex have been shown to correlate with pain” see also [0069] and Fig. 7; The EEG is capturing data from two different portions of the brain). Mof does disclose gathering various neural 
An interpretation of Mof may not explicitly disclose the second location of the nervous system that is different from the brain. 
However, in the same field of endeavor (medical devices), Nudo teaches the second location of the nervous system that is different from the brain ([0044, [0047]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the elements disclosed by Nudo as they provide a bridge between neural sites in order to improve neurological function ([0004]). Furthermore the combination of the elements of Mof with those of Nudo is merely combining prior art elements according to known methods to yield predictable results, ie using stimulation and sensing at different locations in order to restore or improve neurological function.

Claim Rejections - 35 USC § 103
Claim 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mof in view of Hagedorn (David Hagedorn et al., US 20120271377) hereinafter Hage or, in the alternative, under 35 U.S.C. 103 as obvious over Mof in view of Nudo in further view of Hage.
Regarding claim 5, an interpretation of Mof discloses the above. An interpretation of Mof may not explicitly disclose wherein the measurable output is sensory or motor behavior of the subject, and wherein the error signal is based on a difference between a measured sensory or motor behavior of the subject and a desired sensory or motor behavior of the subject.
However, in the same field of endeavor (medical devices), Hage teaches wherein the measurable output is sensory or motor behavior of the subject, and wherein the error signal is based on 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the sensing and comparison analysis recited in Hage as Hage recites a portable assessment instrument that can identify neurocognitive dysfunction through sesning to which it directs and provides treatment and tracks recovery progress ([0006]) including rehabilitation training ([0050]). Furthermore the combination of the elements of Mof with those of Hage is merely combining prior art elements according to known methods to yield predictable results, ie sensing and comparing data to expected results in order to assess the patient.

 Regarding claim 6, an interpretation of Mof discloses the above and further discloses wherein the measurable output is a neural activity pattern ([0069]-[0070], [0082]).
An interpretation of Mof may not explicitly disclose wherein the error signal is based on a difference between the neural activity pattern and a desired neural activity pattern.
However, in the same field of endeavor (medical devices), Hage teaches wherein the error signal is based on a difference between the neural activity pattern and a desired neural activity pattern ([0035], [0043] including “An abnormality may be any of the following: electrical activity which is too infrequent, too frequent, too low in amplitude, too large in amplitude, an improper pattern of electrical activity, inter- intra-hemispheric connectivity, electrical activity in the wrong portion of the brain for the stimulus given, or the like.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the sensing and comparison analysis recited in Hage as Hage recites a portable assessment instrument that can identify neurocognitive dysfunction through sesning to which it directs and provides treatment and tracks recovery progress ([0006]) 

Regarding claim 7, an interpretation of Mof further discloses wherein the neural activity pattern is in a region of the brain associated with sensory, motor, or other behavior ([0070] including “EEG activity (e.g., Theta activity in the somatosensory cortex and alpha and gamma activity in the prefrontal cortex have been shown to correlate with pain)”; Examiner notes that somatosensory cortex is associated with sensory behavior).

 Regarding claim 10, an interpretation of Mof discloses the above. An interpretation of Mof may not explicitly disclose detecting the neural signals while the subject performs a particular task; and comparing the measureable output to a desired output for the particular task performed by the subject to generate the error signal.
However, in the same field of endeavor (medical devices), Hage teaches detecting the neural signals while the subject performs a particular task ([0035], [0041]-[0042] and Fig. 2; readings are taken during balance task); and comparing the measureable output to a desired output for the particular task performed by the subject to generate the error signal ([0038], [0043] including “An abnormality may be any of the following: electrical activity which is too infrequent, too frequent, too low in amplitude, too large in amplitude, an improper pattern of electrical activity, inter- intra-hemispheric connectivity, electrical activity in the wrong portion of the brain for the stimulus given, or the like.” See also [0033], [0035] and Figs. 1-2).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the sensing and comparison analysis recited in .

Claim Rejections - 35 USC § 103
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mof in view of Katnani (Husam Katnani et al., US 20170281946) hereinafter Hus or, in the alternative, under 35 U.S.C. 103 as obvious over Mof in view of Nudo in further view of Hus.
 Regarding claim 8, an interpretation of Mof discloses the above. an interpretation of Mof may not explicitly disclose wherein the measurable output is a reward signal measured at a reward center of the brain of the subject.
However, in the same field of endeavor (medical devices), Hus teaches wherein the measurable output is a reward signal measured at a reward center of the brain of the subject ([0084] see also [0062]; Hus discloses sensing elements of the brain, including levels of neurotranmitters, in various portions of the brain).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Mof to include the elements of Hus as Hus teaches a system for treating and rehabilitating cognitive and/or motor deficits due to neurological disorders ([0008]) and using the recited elements is taking user feedback in a closed loop approach for purposes including enhanced learning, motivation and/or memory formation ([0008]). Furthermore the combination of the elements of Mof with those of Hus is merely combining prior art elements according to known methods .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170296048 see [0014]-[0015], [0017] and [0064]-[0065] – discloses rehabilitation with a plurality of sensing and stimulation including during gait tasks; US 20160235323 Figs. 2c-2d, 8-10 and 13 – discloses rehabilitation with a plurality of sensing and stimulation including during tasks; US 20180078770 see Figs. 1-2, [0011]-[0013], [0036]-[0037] discloses closed loop neurostimulation using adaptive models across various parts of the brain.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        


/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        07 January 2022